
	
		VI
		111th CONGRESS
		2d Session
		S. 3351
		IN THE SENATE OF THE UNITED STATES
		
			May 12, 2010
			Mr. Levin introduced the
			 following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		For the relief of Marco Antonio Sanchez.
	
	
		1.Permanent resident status for
			 Marco Antonio Sanchez
			(a)In
			 generalNotwithstanding subsections (a) and (b) of section 201 of
			 the Immigration and Nationality Act (8 U.S.C.
			 1151), Marco Antonio Sanchez shall be eligible for an immigrant visa
			 or for adjustment of status to that of an alien lawfully admitted for permanent
			 residence upon filing an application for issuance of an immigrant visa under
			 section 204 of that Act (8 U.S.C. 1154) or for adjustment of status to lawful
			 permanent resident.
			(b)Adjustment of
			 statusIf Marco Antonio Sanchez enters the United States before
			 the filing deadline set forth in subsection (c), Marco Antonio Sanchez shall be
			 considered to have entered and remained lawfully in the United States and shall
			 be eligible for adjustment to lawful permanent resident status under
			 section
			 245 of the Immigration and
			 Nationality Act (8 U.S.C. 1255) as of the date of the enactment of
			 this Act.
			(c)Application and
			 payment of feesSubsections (a) and (b) shall apply only if the
			 application for issuance of an immigrant visa or the application for adjustment
			 of status is filed with appropriate fees not later than 2 years after the date
			 of the enactment of this Act.
			(d)Reduction of
			 immigrant visa numbersUpon the granting of an immigrant visa or
			 lawful permanent resident status to Marco Antonio Sanchez, the Secretary of
			 State shall instruct the proper officer to reduce by one, during the current or
			 next following fiscal year, the total number of immigrant visas that are made
			 available to natives of the country of birth of Marco Antonio Sanchez under
			 section
			 202(a)(2) of the Immigration and
			 Nationality Act (8 U.S.C. 1152(a)(2)).
			
